              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY TARPLEY-BEY,                           No. 3:17-CV-01751

             Plaintiff,                        (Judge Brann)

       v.                                      (Magistrate Judge Carlson)

AGENTS OF THE UNITED STATES
OF AMERICA,
WARDEN L.J. ODDO, and
CAPTAIN UNKNOWN NAMED,

             Defendants.

                                   ORDER

                                MARCH 8, 2019

      On January 24, 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court grant Defendants’ motion to

dismiss. No timely objections were filed to this Report and Recommendation.

      Where no objection is made to a report and recommendation, this court will

review the recommendation only for clear error. Fed. R. Civ. P. 72(b), advisory

committee notes; see Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining that court should in some manner review recommendations regardless

of whether objections were filed). Regardless of whether timely objections are

made, district courts may accept, not accept, or modify—in whole or in part—the

findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1);
Local Rule 72.31. This Court has reviewed the Report and Recommendation and

has found no clear error on the face of the record. Consequently, IT IS HEREBY

ORDERED that:

      1.    Magistrate Judge Martin C. Carlson’s Report and Recommendation

            (ECF No. 35) is ADOPTED IN ITS ENTIRETY;

      2.    Defendants’ motion to dismiss (ECF No. 27) is GRANTED;

      3.    Plaintiff’s motion to dismiss (ECF No. 32) is DENIED;

      4.    The amended complaint (ECF No. 17) is DISMISSED; and

      5.    The Clerk of Court is direct to close this case.



                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
